

117 HR 4447 IH: 21st Century FTC Act
U.S. House of Representatives
2021-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4447IN THE HOUSE OF REPRESENTATIVESJuly 16, 2021Ms. Castor of Florida introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Federal Trade Commission Act to provide the Commission with notice and comment rulemaking authority respecting unfair or deceptive acts or practices and to provide for civil penalties for violations of such Act respecting unfair or deceptive acts or practices, and for other purposes.1.Short titleThis Act may be cited as the 21st Century FTC Act. 2.Rulemaking respecting unfair or deceptive acts or practicesThe Federal Trade Commission Act (15 U.S.C. 41 et seq.) is amended—(1)in section 18—(A)in subsection (b)—(i)by striking paragraphs (2) and (3);(ii)in paragraph (1), by striking , and shall also and all that follows and inserting a period; and(iii)by striking (1) When prescribing and inserting When prescribing;(B)by striking subsection (c);(C)in subsection (d)—(i)in paragraph (1)—(I)by striking (A) a statement and all that follows through (B) a statement and inserting a statement; and(II)by striking ; and (C) a statement and all that follows and inserting a period; and (ii)in paragraph (2)(A), by striking subsections (b) and (c) and inserting subsection (b); and(D)in subsection (e)—(i)in paragraph (1)(B), by striking the transcript required by subsection (c)(5),;(ii)in paragraph (3), by striking , or if and all that follows and inserting the following: , or if the court finds that the Commission's action is not supported by substantial evidence in the rulemaking record (as defined in paragraph (1)(B) of this subsection) taken as a whole. The term evidence, as used in this paragraph, means any matter in the rulemaking record.;(iii)in paragraph (5)(C), by striking the first and third sentences;(iv)by striking paragraph (2); and(v)by redesignating paragraphs (3) through (5) as paragraphs (2) through (4), respectively; and(2)in section 22—(A)in subsection (a)(1), by striking or section 18; and(B)in subsection (c)—(i)in paragraph (1), by striking , except and all that follows and inserting a period; and(ii)in paragraph (2), by striking Except as specified in paragraph (1), no and inserting No. 3.Civil penalties for violations of Federal Trade Commission Act respecting unfair or deceptive acts or practicesSection 5(m)(1)(A) of the Federal Trade Commission Act (15 U.S.C. 45(m)(1)(A)) is amended—(1)by inserting this Act or after violates; and(2)by inserting a violation of this Act or is before prohibited.